DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 – 9 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/12/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Yamanishi et al. (U.S PreGrant Publication No. 2013/0006983 A1) teaches an apparatus configured to perform a search and display a list of results based on keywords.
Minami (U.S PreGrant Publication 2018/0357021 A1) teaches an information processing apparatus includes circuitry to transmit network identification information of a network to a communication terminal via short-range wireless communication and acquire, from the communication terminal via short-range wireless communication, address information indicating an address on the Internet accessible by the communication terminal based on the network identification information. The circuitry notifies a plurality of pieces of connection information of the communication terminal using the address information acquired from the communication terminal, the connection information to be used for establishing a connection between the information processing apparatus and the communication terminal through the network.
Mori et al. (U.S PreGrant Publication No. 2019/0303181 A1) teaches a system for providing help information, including processing circuitry to: acquire, from an information processing apparatus, help request information indicating a request for help information relating to an operation of the information processing apparatus, the help request information including device information of the information processing apparatus and display screen information indicating a display screen displayed on the information processing apparatus; generate help screen information in accordance with the acquired help request information, the help screen information including instruction information for changing a status of the information processing apparatus; and transmit the generated help screen information to the information processing apparatus via a network.
Minami (U.S PreGrant Publication No. 2020/0036697 A1) teaches an improved information processing apparatus, an authentication method and non-transitory recording medium are provided. The information processing apparatus authenticates a user based on first authentication information input by a user to generate an authentication result based on the first authentication information, receives an authentication request generated by first application software, authenticates the first application software based on second authentication information to generate an authentication result based on the second authentication information when the authentication request includes the second authentication information, acquires the authentication result of the user based on the first authentication information when the authentication request does not include the second authentication information, and executes processing based on one of the authentication result based on the first authentication information and the authentication result based on the second authentication information.
Kitaguchi (JP-2016-177711 A) is pertinent since it teaches an image processing apparatus includes: a display control unit for displaying one of multiple operation screens; a setting unit for accepting set values determined on the displayed operation screen, and setting the accepted set values; an operation screen extraction unit for searching, using a search key, screen information in which each of one or more of the multiple operation screens is associated with one or more indexes for search, and extracting one or more operation screens; an operation screen determination unit for determining one from the one or more extracted operation screens; and a change unit for changing the screen information on the basis of a user's operation accepted after the determined operation screen is displayed.
Ozeki (JP-2017-097552 A) is a general background reference covering an information presenting system that includes a search free word representing an issue which a user wants to know about an image formation device and a connection code displayed on the image formation device are inputted in a terminal device. Then, in the information presenting system, a server device performs a determination process based on the search keyword by utilizing device information, and a priority order is determined according to sorted reasons which have been specified, and the information is presented to the user. Thus, in the information presenting system, latest information having been sequentially updated at the server device is presented to the user according to an appropriate priority order having been determined according to a state of the image formation device, for a proper countermeasure against a symptom occurring at the image formation device.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephenson et al. (U.S PreGrant Publication No. 2020/0327175 A1, hereinafter ‘Stephenson’).

With respect to claim 1, Stephenson teaches a device comprising circuitry (e.g., Figs. 4/6 within a processing system, ¶0012; ¶0105) configured to: receive a search request requesting searching for one or more setting items of the device, the search request being input by an authenticated user, the authenticated user being a user authenticated to use the device (e.g., receive a search request requesting searching for at least an item of a device, the search request is made by a user who is authorized, ¶0012, ¶0014, Fig. 2B – 214b); determine one or more particular setting items to be displayed on a display of the device from a search result obtained in response to the search request, based on authorization information of the authenticated user for the one or more setting items (e.g., compare one or more items to be shown in an user interface from a search result obtained in response to said search request, based on the authorized user, Fig. 2B – 218b, ¶0012 - ¶0015, ¶0054, ¶60, ¶0107); and displays, on the display of the device, the particular one or more setting items determined to be displayed on the display of the device (e.g., via said user interface, a plurality of items is provided  in order to be selected, ¶0015, ¶0080).  

With respect to claim 2, Stephenson teaches the device of claim 1, wherein the circuitry determines the one or more particular setting items to be displayed on the display of the device from the search result based on the authorization information of the authenticated user and configuration information of the device (e.g., after comparing items, certain items based on said authorized user will be provided in said user interface in order to be selected or modified, claim 1, ¶0088, ¶0115).  

With respect to claim 3, Stephenson teaches the device of claim 1, wherein the circuitry determines the one or more particular setting items to be displayed on the display of the device from the search result based on the authorization information of the authenticated user, configuration information of the device, and application information of an application that the authenticated user subscribes to (e.g., compares the items to be provided on said user interface based on credentials, metadata and/or assets that said authorized user entered, ¶0025 - ¶0026, ¶0060).  

With respect to claim 4, Stephenson teaches the device of claim 1, wherein the authorization information of the user includes information of an authorization to referring to the one or more setting items and information of an authorization to edit the one or more setting items (e.g., the credentials may include information that allow the authorized user to modify (edit), ¶0043, ¶0050, ¶0060).

With respect to claim 5, Stephenson teaches the device of claim 1, wherein the authorization information of the user includes information unique to the user and information of an authorization assigned to a group including the user (e.g., the credentials include unique information corresponding to said user that belong to a organization, ¶0050, ¶0060, ¶0071).

With respect to claim 6, this is a system claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1. 

With respect to claim 7, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 8, it's rejected for the similar reasons as those described in connection with claim 3.

With respect to claim 9, it's rejected for the similar reasons as those described in connection with claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674